Case:19-12400-JGR Doc#:1 Filed:03/29/19 Entered:03/29/19 14:22:37 Pagel of 6

Fill in this information to identify the case:

 
   

 

 

 

| United States Bankruptcy Court for the:

to | District of Colorado 1

| oo State) i

{ -Gase number qrknoany _ L eos _ Ghapter . | ; by cieten et ;

| fo dQ

acetate anennn nenen prea mien a en ag oy * 4) Check if this is an
_ 1 9- | A 0 : amended filing

Official Form 205 oa

Involuntary Petition Against a Non-Individual — 126

 

Usé this form to begin a bankruptcy case against a rion-Individual you allage fo be a ‘debtor subject'to an Invotuittary case. If you want to begin
‘a case agalnst.an Individual, use the involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space Is needed, attach any additional sheots to this form. On the top of any additional pages, wilte debtor's name and case number {if
known}.

a identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

;
i4. Chapter of the Check one:
;  Bankruptey Cade
i () Chapter 7
4d Chapter 11 i
i
Ee ldentify the Debtor . |
2, Debtor's name Skyfuel, Inc,
3. Other names you Know — d/b/a ReflecTech
the debtor has used In i
| the last 8.yaars
| [riclude any assumed i
: Rhames, trade names, cr :
doing business as names. :
4, Débtor'sfederal
| Employer Identification C) Unknown
Number (EIN) 64 . 0954414
' BI
Principal place of business “Malling addre we !
Is. Debtor's address Principal place of business Mailing address, if different
200 —_ Union Blvd. 200 —_ Union Bivd.
: - Number Street Number Street ~ TT :
Siyite 590 Suite 530 _
: ° PG. Box :
2 Lakewood _ CO 80228 Lakewood cO 90228 |
Cily Siate ZIP Code Cily Siaie ~ ZIP Gade :
! , :
| "Location of principal assets, if differont from !
principal place of business :
Jefferson
Counly , Number Streat

ee _ City ; Slate ZIP Code

 

Official Form 205 lnvotuntary Petitton Against a Non-Individual ‘page 1

 
| s. Debtor's website (URL) www.skyfuel.com

Debtor Skyfuel, inc.

Case:19-12400-JGR Doc#:1 Filed:03/29/19 Entered:03/29/19 14:22:37 Page2 of 6

Case number (wktcan),

 

Hane

To

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 205 involuntary Pelilion Agalast a Non-Individual page 2

a Type of debtor 3 Corporation {including Limited Liabilily Company (LLC) and Limited Liability Partnership (LLP))
! Q Partnership (excluding LLP) i
i Ci Other type of debtor. Specity:
ba tone a ne ee a il gente eel eee ee 7 - ae wie ei a Ree a neat ete Lin tegen nee em ee eee 4
I, Type of debtor's -
business Check one:
Health Care Biisiness (as defined in-44 U.S.C. § 101(27A}} :
i me ons i
CI Single Asset Real Estate (a8 defined in 11 U.S.C, §.101(51B))
i OC) Raitroad (as'definad in'14 U.$.0. § 104(44)) ;
| U1 Stockbroker (as:defined in 11 U.S.C. § 101(53A)}
UO commiadity Broker (as defined in 14 U.S.6. § 101(6))
C1 Clearing Bank (as defined in 11 U.S.C. § 784(3))
(1 None of the types of business listed, ;
C1 Unknown type of business.
i Se a ea I wnt i a a ns ce peter apne a a ra cre oe ;
| 9, To the best of your No
:  knowledge,.are any ; , i
, banktupteycases =). Yes. Debtor —— Reston |
i pending by sr ages District Date fited Gase nuatber, if known :
: any partner or affiliate. MM/DD TYYYY" i
; of this debtor? ~ :
Debtor, . Relationship: . . :
: i i
i Distect Date filed . Case humber, if known__, |
; MM /DDIYYYY
I |
i t
Report About the Case
140. Venue Check one:
over ihe last 180 days before the filing of this bankruptcy, ihe debtor had a domicile, principal place of |
j business, or principal assats [ij this district longer than in any other district, :
t -
\ Oa bankruptcy case conceiming debtor's affiliates, général partner, or parinership is pending in this dlstrict.
| 44, Allegations: Each petitioner is eligible to file this petition under 44 U.S.C. § 303(b}.
i g ‘
: The debtor may be the subject of.an involuntary case urider 14 U.S.C: § 303(a). i
At least one box must be checked.
i id The debtor is generally not paying tts debts ‘as they become due, whless they are the subjact of a bona :
fide dispute as {to liability or amount.
QO Within 126 days before the filing of this palltion, a custodian, other thah a trustee, recelver, or an
agent appointed or authorized to take charge of ids than substantially all of the property of the: :
debtor for the purpose of enforcing 2 len against such properly, was appointed or look possession. :
12, Has there beena _ (a'No
. transfer of any claim ; ;
| against the debtor by or ‘Q Yes, Attach all documents thal evidence the transfer and any statements required under Barikruptoy
| te any petitioner? Rule 1003{a).
~Case:19-12400-JGR Doc#:1 Filed:03/29/19 Entered:03/29/19 14:22:37 Page? of 6

Case number iinonn),

! 43,.Each pstitlones's claim _... Nameofpetitioner re . _ Nature.of potitloner's claim ...., Almount of the claim
j ee Reh penhoners clam ween : above the value of
i any Hen

SEE TABLE ATTACHED | $216,910.41

 

 

$

 

 

‘$
Total of petitioners’ claims § 24 6 of 0.44

If more Space is needed to list petitioners, attach additional sheets, Write the alleged debtor's name and the case number, if known, at

tho top of each sheet. Following the format of this form, set out the Information required In Parts 3 and 4 of the forin for each
additional petitioning creditor, the petitioner's claim, the potltioner's representative, and the petitioner's attorney, Include the
statement undar poralty of perjury set out In Part 4 of the forin, followed by each additional patitiotier's (or representative's) signature,
along with the signature of the petitioner's, attorney.

para | Request for Relief

WARNING - Bankruptcy fraud ts a serious crime, Making a false statement in connection with a bankruptcy case can resutt in fines up to
$600,000 oF imprisonment for up to 20 yéars, of both. 18 U.S.C. §§ 152, 1341, 1519, and 3574.

 

 

Petilloners request that an order for relief be entered against the debtor under ihe chapter of 11 U.S.C, specifled in this petition. If 4
pétitioning creditor is a corporalion, attach the corporate owmérship stalement required by Bankruptcy Rule 1010(b). If any petitioner Is-a
foreign representative appointed ina foratgn proceeding, attach a certified copy of the order of the court granting récognition.

{ have examined the lnformation’ In this. document and have a reasonable belief that the information Is true and correct,

1 a)

 

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

 

 

 

 

 

 

 

 

Nathan Schuknecht Jonathan M, Dickey
Name Printed name
—— 2 ' Firm name, if any

Number Street ;

Golden CO 80401 999 18th Street, Suite 1230-5

Giy State Zi Code Number Slreot
Denver co 80202

Name and mailing address of petitioner's representative, if any Olly State ZIP Code
contact shone 720-381-0045 mali jonathan@kjblawoffice.com

 

Nanis

Bar number 46981

 

 

Nuniber Street
; State CO
i City State ZIP Coda

I declare under penalty of perjury thal the foregoing is true and correct.

Executed on OD/ iW f Aon x LE

i MM #DD/YYYY

 

 

| Signaterd of attorney
'
x L “~ <a =f 29
Signature of patitioner or venanniaie, including representative's lille Date signed Eee
welie ee “ aye re moe pee aoe Lo a : .. #ob

Official Form 205 Involuntary Petition Against a Non-Individual page 3

 

 

 
Case:19-12400-JGR Doc#:1 Filed:03/29/19 Entered:03/29/19 14:22:37 Paged of 6

Skyfuel; Inc.
Dabtor 7 yh ; . Case number (denowa),
Te

 

care ENT ce

Name and mailing address of petitioner -
Matthew Gray _

Name

913 Eldorado Lane

Number Street

~ Jonathan M. Dickey

Printed name
Buechler Law Office, L.L.C.

Fist name, Wany

 

 

 

 

 

 

 

Louisville co 80027 999 18th Street, Suite 1230-S.

cy _ State ZIP Code Number  Sieet .
Denver co 80202
Cily” State ZIP Code

Nanie and mallitig addyess of petitioner's representative, If any
Contact phone 720-381-0045 mali jonathan@kjblawoffice.com

 

 

 

 

 

 

 

Natie
Bar number 46981
Number Street
State Colorado
ty ~~ Stata ~—~—=S«CAP Gods
i declare under penalty of perjury that the foregoing ts frue and correct,
Executed on x : wens
Signature of attorney

   

x fa

, a - Date signed :; . LE (F
sunt! peer eoen “pe representative's title MM /DD /

 

 

4

Name and malting address of petitioner
Wurth Timberline Fasteners, Inc.

Nanie

6195 Clermont Street
Nuniber Street

Jonathan M. Dickey

Printed name

Buechler Law Office, L.L.C.

Firm name, lf any

 

 

 

 

 

 

 

 

 

Commerce City CO 80022 999 18th Street, Suite 1230-8
ity State FP Code Number Street }
Denver __ CO 80202
Name and mailing address of petitioner's representative, if any Clty State | 2iP Code
Debra Wolfe, CFO Contact phone 720-381-0045 Emall fonatheng lanolin corn
Name "

Bar number 46981

 

6195 Clermont Street
Number Street

 

 

} ‘¢ CO
Commerce City CO 80022 State
City State ~ ZIP Code
i declare under 3) auf 19 of perjury that the foregaing Is true and correct. ; =
x Le

Executed on

2 Bleel lg
x Weeds

Signsturs of petiiloner or bua Including representative's tile

 

Sigpaties of attorney a
SEL 4

MM /DD IYYYY

Date signed

 

 

sere odattawened rena ene ae ee str rune

 

Official Form 205 involuntary Petition Against a Non-ladividual page 4
Case:19-12400-JGR Doc#:1 Filed:03/29/19

Debior Skyfuel, inc.

Heng

 

Entered:03/29/19 14:22:37 PageS of 6

Case number tricorn),

 

i Name and malling address of. petitioner -

HAWE North America, Inc,

Nanis

 

 

 

: goog-K Perimiter Woods Drive.

i Number’ “Street

| Charlotte NC 28216
City ” State ZiP Cade

| Naine and mailing address of petitioner's representative, if any
| Kristina Smith, CFO

 

Name

9009-K Perimiter Woods Drive

Number Street

Charlotte —__ NC 28216

‘City State “ZIP Code ©

 

 

! declare tinder penalty Of peijury thal thé foregoing is true and correct

|
| Executed on Oo 4 1/2034
|
i

MM 70D 7 YY

} Signature of palitioherot representative, includizig representative's tille

Pen aN aldara aim a aa ete ra la aa oie in hace RSPR cop pene rag A Le we A nd Sabet ieaecnm pewter anu

 

 

 

 

 

 

 

 

    

 

Jonathan M. Dickey.

 

Printed name

Buechler Law Office, L.L.C.

Flim name, if any

999 18th Street, Suite. 1230-S

 

 

Number Street

 

 

 

Denver co 80202
city Bfale ” ZIP Coda
Coniact phone 720-381-0045 Email Fonathan@iplawotice.com
Bar number 46981

State co

 

 

“Signefore of altarniay

Date signed 2 “eg C F

armani unceget = turn abee garfield se ese pig ea a EL ee ee seeee

 

 

 

 

 

 

 

Name and malling address of petitioner #
| The Kinetic Co., Ine. « Sonathan M, Dickey
i Name " > |:  Pfinted name
1
AL Rte Buechler Law Office, L.L.C.
| 6775 West Loomis Road vector ow Offle, LLG

—— ie Fina nama, if any
| Number Sireet
| Greendale Wi 53129 999 18th Street, Suite 1230-S
City Slate FIP Code Number Street
«Denver CO 80202
Naine arid malling address of petitioner's represontatlve, if any a City State AP Gade

_. . Jared Masters, President. Comntaet phone 720-381-0045 epyqy lonathan@kiblawoffice.com
| Name ~ a ;
| PO Box 200 | Barrumber 46981
} Number Street 2.
-  Qreande 2 Staio CO
: ‘Greendale WI _§3129
;  Gily State ZIP.Coda
| declare ‘under penalty of perjury that the foregding is. true and correct. fp N et
Execsted on 03/15/2019 =
MN TOD 7.XYY¥~ XYYY. Signature ofaitomey o
oC “Neh x President Date signed RCE
“po of potkionér or representative, including representative's tide MAY 7 DD IYYYY
Official Form 205. Involuntary Petition Against a Non-Individual page 4
Case:19-12400-JGR Doc#:1 — Filed:03/29/19 Entered:03/29/19 14:22:37 Pageé of 6

_ ...... Skyfuel, Inc. Involuntary Petition
Calculation of Claims of Petitioning Creditors

 

 

 

 

 

 

 

Name of Petitioner Nature of Petitioner’s Claim | Amount of the claim above
ce _. the value of any lien

HAWE North America, Inc. | Trade Debt $59,990.45

The Kinetic Co., Inc. Trade Debt $30,420.00

Timberline Fasteners, Inc. Trade Debt $72,693.96

Nate Schuknecht Wages $38,090.00

Matthew Gray . Wages $15,716.00

Total of Petitioners’ Claims $216,910.41

 

 

 

 

 
